PER CURIAM.
We are of opinion that, through inadvertence, our decision made on the appeal from the decree of the surrogate failed to express our intention, which was to submit all the issues raised by the contestants to a jury for *1145determination, including that of the testator’s mental capacity. The terms of the order led the trial judge to exclude evidence on that subject when offered on behalf of the contestants, and thus deprived them of having that issue passed upon. For this reason we think the verdict must be set aside and a new trial granted, and also an order should be entered resettling the original order made by this court. Decree of the surrogate reversed, and a new trial granted; costs to abide the event. See 52 N. Y. Supp. 511.